Dismissed and Corrected Memorandum Opinion filed January 30, 2014




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01053-CV

  RAMESH KAPUR D/B/A AIC MANAGEMENT COMPANY, Appellant
                                        V.
                     THE CITY OF BAYTOWN, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-00556

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed July 26, 2013. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On January 3, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices McCally, Busby and Donovan.




                                        2